Citation Nr: 0814841	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  01-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for a bipolar 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1981 to February 
1983, with seven years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision which denied 
an increased disability rating in excess of 30 percent for 
the veteran's service-connected bipolar disorder.  The 
veteran timely filed an appeal of this decision.

In June 2003, the RO issued a rating decision granting an 
increased disability rating of 50 percent for the veteran's 
bipolar disorder, effective from October 1999.  The veteran 
maintained his disagreement with the newly assigned 
disability rating.

In January 2005, the Board issued a decision which denied the 
veteran's claim for an increased disability rating in excess 
of 50 percent for his bipolar disorder. Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2006, the Court granted a Joint Motion for Remand, vacating 
the Board's January 2005 decision and remanding the claim for 
additional review and consideration.  The case has since been 
returned to the Board.  

During the course of this appeal, the veteran filed a claim 
seeking entitlement to a rating of total disability based on 
individual unemployability (TDIU).  The RO has not previously 
considered this claim.  Therefore, it is referred to the RO 
for appropriate development and adjudication.


FINDING OF FACT

The veteran's bipolar disorder is not shown to be productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Criteria for a rating in excess of 50 percent for a bipolar 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9432 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 50 percent for his bipolar 
disorder under 38 C.F.R. § 4.130, DC 9432.  A 50 percent 
rating is assigned when a bipolar disorder causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

In the Joint Motion for Remand, the veteran disagreed with 
the previous Board decision in several ways.  First, it was 
noted that the Board did not fully discuss a July 2000 letter 
from the veteran's employer.  Secondly, the Joint Motion 
found that the Board provided inadequate analysis addressing 
the veteran's Global Assessment of Functioning (GAF) score 
decrease from 80/85 in June 2000 to 51 in January 2001 and 
then to 49 in May 2003, and presumably, why this was not 
accompanied by corresponding rating increase.  It was also 
asserted that the Board did not discuss the veteran's 
reported symptoms of a 40 pound weight loss, inability to 
sleep, difficulty concentrating, and depression 90 percent of 
the time.  However, while these concerns will be addressed 
below, the Board once again concludes that the medical 
evidence still fails to demonstrate that a rating in excess 
of 50 percent is warranted for the veteran's bipolar 
disorder.

In November 1999, December 1999, January 2000, February 2000, 
and April 2000, a VA psychiatrist indicated that the veteran 
continued to feel well, he was working and doing well at 
work, including often working a double shift.  The veteran's 
mood was stable, and he was sleeping well, although he was 
worried about his son who was having emotional problems.  The 
veteran was alert and oriented to person, place, and time.  
His thoughts were logical and coherent with no looseness of 
association, no delusions, no hallucinations, and no suicidal 
or homicidal ideations.  The veteran's affect was 
appropriate, his mood was neutral, his intellect and memory 
were intact, and his insight and judgment were fair.  The 
psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 71 after each session.

In June 2000, the veteran was noted to be having some mood 
swings with some irritability, but the veteran continued do 
well at work and was even working a double shift six days per 
week.  A GAF score of 67 was assigned.  The psychiatrist 
continued to note that the veteran's bipolar disorder was 
moderate, and in partial remission.

The veteran underwent a VA examination in June 2000 at which 
he complained that he continued to have manic episodes 
roughly five to six times per year that lasted anywhere from 
weeks to months; although he noted that the depressive 
episodes were not as bad with medication.  The veteran 
indicated that he has difficulty sleeping because his mind 
was in constant motion.  The veteran denied any loss of 
interest, feelings of guilt, or lack of energy, 
concentration, or appetite; and he denied any psychomotor 
agitation, suicidal thought, crying, or anhedonia.  During 
the veteran's manic symptoms, he experienced increased energy 
and racing thoughts; and would often become involved in risky 
behavior.  The veteran reported having inflated self esteem 
at these times, and it was noted that the veteran had quit 
his job three times in the last year while on manic highs, 
although his boss had been very understanding and had allowed 
him to return each time.  

It was also recorded the veteran continued to see a 
psychiatrist once a month, but he did not require any 
hospitalization.  It was noted he had been married for 18 
years with two children, and he worked 10 hours a day, 6 days 
per week, to support his family.  At the examination the 
veteran was well-groomed, and he was alert and oriented to 
person, place, and time.  His mood was euthymic, his affect 
was bright, and his mood was congruent.  His speech was 
within normal limits and his eye contact was good.  His 
thought content was without suicidal or homicidal ideations; 
his insight and judgment were good; and his memory and 
concentration were intact.  The examiner assessed the veteran 
with a GAF score of 80-85.

In July 2000, the operations manager of the veteran's 
employer (a moving and storage company) wrote a letter 
indicating that the veteran had a hot temper when things did 
not go his way; and noting that the veteran had difficulty 
working with other employees.  It was specifically noted that 
the veteran did not harm or injure anyone.  In April 2002, 
the veteran's employer wrote a second letter indicating that 
the veteran had been removed from one job because of his 
temper, but he indicated that the veteran had been a good 
employee, and for that reason his was still employed at the 
company.  The employer commented that it was hard to control 
the veteran when he flared-up, but the veteran had been good 
since the last incident.  Thereafter, the veteran continued 
his employment with this company until 2004, when, as 
discussed more below, the veteran's physical disabilities 
rendered him no longer able to perform the requirements of 
his job.  

A treatment record from August 2000 noted that the veteran 
continued to do well at work and was still working a double 
shift six days per week.  The veteran was noted to be 
sleeping better, and he reported having lots of energy.  The 
veteran was alert and oriented to person, place, and time, 
and his thoughts were logical and coherent with no looseness 
of association, no delusions, and no suicidal or homicidal 
ideations.  The veteran was assigned a GAF of 66.

The veteran's GAF score decreased to 51 after a VA treatment 
session in January 2001 as it was noted that the veteran was 
having a lot of stress at work and he was having frequent 
arguments both at work and at home.  Nevertheless, the 
veteran continued working a double shift six days per week.  
The veteran was also found to be alert and oriented to 
person, place, and time.  His thoughts were logical and 
coherent with no looseness of association, no delusions, and 
no suicidal or homicidal ideations.  The veteran had some 
racing of thoughts and slight pressure of speech, and his 
mood was irritable.  However, the veteran's intellect and 
memory remained intact and his insight and judgment remained 
fair.  

Additional treatment records in March, April, and June 2001 
show many of the same symptoms and continue to list the 
veteran's GAF as 51, but it was noted that the veteran had 
multiple stresses in his life at that time, such as arguments 
at work, his son's health, a motor vehicle accident for which 
he received a citation; and financial problems.

In December 2001, the veteran was transferred to another job 
after an argument with a coworker.  It was noted that the 
veteran now had less pressure at work and he was enjoying the 
new job.  It was also noted that there was less friction at 
home with his wife and kids, although his wife had lost her 
job and could not get another unless they got a second car.

Treatment records from 2002 (April, June, September, and 
December) continued to find the veteran to be alert and 
oriented to person, place, and time, and his thoughts were 
logical and coherent with no looseness of association, no 
delusions, and no suicidal or homicidal ideations.  The 
veteran continued to have concerns such as the economic 
downturn and the war in Iraq, but there was no indication 
that his bipolar disorder was anything but moderate.

The veteran underwent a second VA examination in May 2003 at 
which he reported that his symptoms had grown worse over the 
previous eight years.  At that time, the veteran reported he 
was living with his wife of nearly 20 years and he had three 
children.  The veteran also reported having no friends and he 
described himself as a loner, stating he had no hobbies or 
activities that he enjoyed and he was disgusted with his 
life.  The veteran reported having a broken pattern of sleep, 
indicating that he slept between 4-6 hours per night.  He 
also reported having a poor appetite, stating that he 
generally had no desire to eat during the daytime, and he 
reported losing approximately 40 pounds in the past year and 
a half.  The veteran indicated that he was easily confused if 
too much was going on around him.  The veteran explained that 
he was depressed roughly 90 percent of the time, and 
indicated that his day could go from perfect to a disaster in 
a split second.  The veteran also indicated that he had 
racing thoughts and had an ongoing problem making decisions.  
Although he had worked with the same employer for seven-and-
a-half years and worked 60-80 hours per week; the veteran 
reported several run-ins with supervisors and a dozen 
complaints by co-workers.  

The examiner found that the veteran had a history of bipolar 
disorder with significant impairment in interpersonal, 
occupational, and social functioning.  The veteran was noted 
to be compliant with his medication, but he remained 
impulsive, easily over stimulated, and had a low frustration 
tolerance.  The examiner assigned a GAF score of 49, 
indicating that the veteran's symptoms had resulted in 
"difficulties in interpersonal relationships both at work 
and at home."

The veteran testified at a hearing before the RO in April 
2003 that he was currently receiving treatment every three 
months both for ongoing treatment and to monitor his 
medication.  When asked whether the medication controlled his 
mood swings, the veteran indicated that it helped but did not 
entirely control the swings, which could last for several 
months at a time.  The veteran was concerned that his 
condition was getting worse to the point that he anticipated 
that he would eventually be terminated from his employment.  

Treatment records from 2003 (March, July, September) note 
that the veteran had his hours cut back due to the economy, 
although it also was noted that the veteran's company had 
begun to do better financially.  The veteran and his wife 
continued to go to couples therapy, and it was noted that the 
veteran's situation at home was improved and less stressful, 
although the veteran's daughters had moved back in after 
separating from their husbands.  The veteran's GAF continued 
to be at 51, but it was nevertheless recorded he was alert 
and oriented to person, place, and time; and his thought 
processes were logical and coherent with no looseness of 
association.  The veteran reported being mildly depressed, 
but he denied any suicidal ideations and his insight and 
judgment continued to be fair.  In September 2003, the 
veteran was noted to be sleeping 8-9 hours a night and he 
reported feeling well physically with good energy and 
motivation.

In March 2004, a treatment record noted that the veteran 
continued to have problems with his right knee and might have 
to quit driving trucks.  The veteran had concerns about 
health and legal problems with his children, but he was 
having less friction with his wife.  The veteran's mental 
status evaluation was similar with those that had been seen 
earlier, and it was noted that the veteran's mood was stable 
and he was not having mood swings.  The veteran once again 
was alert and oriented to person, place, and time; and while 
he reported being depressed, the depression was only 3/10 in 
intensity.  The veteran was noted to be sleeping well and he 
had energy and motivation.

In July 2004, the veteran indicated that he had given up on 
the moving business and was seeking social security 
disability.  The veteran indicated that he had been having 
problems with his hands and knee, and was becoming irritable.  
He also stated that he could not tolerate the heat any more.  
The veteran felt anxiety about his financial situation, 
indicating that he and his wife had taken custody of two 
grandchildren.  The veteran again reported depression, but it 
was noted to be only 5/10 in intensity.  The veteran was 
well-groomed, and he was alert and oriented to person, place, 
and time.  He had normal speech, no hallucinations or 
delusions, and his insight and judgment were fair.  The 
veteran had mild racing thoughts, but there was no pressure 
of speech.

In November 2004, the veteran indicated that he was not 
himself anymore, as he could not relax, he was too irritable, 
and his back and neck were bothering him.  The veteran 
reported mood swings and mild racing thoughts.  The veteran 
was nevertheless alert and oriented to person, place, and 
time with logical and coherent thoughts and his insight and 
judgment were fair.  The veteran's GAF remained at 51.

In April and June 2005, the veteran was noted to feel calm 
most of the time, and his mood swings were not as intense or 
frequent.  The veteran indicated that he and his wife were 
busy looking after their two grandchildren over whom they had 
been given custody.  The veteran continued to be alert and 
oriented to person, place, and time; and he was logical and 
coherent, without any looseness of associations.  It was also 
noted that the veteran continued to have multiple medical 
problems including knee pain, high blood pressure, and a spur 
that was impinging on a nerve root in his neck.  The veteran 
continued to be alert and oriented and his GAF remained at 
51. Nevertheless, the veteran denied any anxiety and 
indicated that his mood swings were not as intense or 
frequent.  The veteran continued to report depression that 
was 5/10 in intensity.

In January 2006, it was noted that mood swings were not as 
intense or frequent.  The veteran's motivation was fair, and 
no crying spells or suicidal ideation was reported.  The 
veteran continued to have multiple medical problems.  The 
veteran reported occasional racing thoughts, but he was 
otherwise alert and oriented, and was logical and coherent.  
The veteran was assigned a GAF of 50. 

In June 2006, the Social Security Administration (SSA) 
determined that the veteran had been disabled since April 
2004.  However, while the veteran was found to be unable to 
work, the SSA decision found numerous physical disabilities, 
in addition to the bipolar disorder, that contributed to 
rendering the veteran unemployable.  These non-service-
connected disabilities included pain and limitation of 
function due to degenerative joint disease in his hands; 
peripheral neuropathy; a left-sided C3-4 osteophyte-disc 
complex touching the cervical spine and moderately narrowing 
the left neural foramen; cervical spondylosis; benign 
prostate hypertrophy; gastroesophageal reflux disease; and 
hypertension.  Indeed, the primary diagnosis for SSA purposes 
was "osteoarthritis and allied disorders," rather than the 
veteran's service connected psychiatric disorder.  

As part of his SSA application, the veteran underwent a 
mental residual functional capacity assessment which 
evaluated understanding and memory, sustained concentration 
and persistence, social interaction, and adaptation.  The 
veteran was found not significantly limited in 12/20 
categories and only moderately limited in the remaining 
categories.  The medical consultant indicated that because of 
arthritic problems, the veteran could no longer do the heavy 
work he had done in the past.  His mental condition was noted 
to have been relatively stable, and no mental deterioration 
was found since he was able to do his last job. 

In February 2007, the veteran reported that he was not having 
as many stressors in his life lately.  It was noted that the 
veteran's son had moved home, and his daughter had gotten 
married and moved out.  The veteran reported occasional mood 
swings of varying intensity, but he stated that he was having 
less anxiety and felt calmer.  He continued to have some 
feelings of depression and had mild racing of thoughts, but 
no paranoid ideations were reported.   The veteran's 
motivation was poor, but neither crying spells nor suicidal 
ideation were reported.  The veteran was noted to be sleeping 
better (about 7 hours per night).  The veteran also reported 
spending a lot of time in bed because of his multiple medical 
problems.  The veteran was well-groomed, and was alert and 
oriented to person, place, and time.  His thoughts were 
logical and coherent and there was no looseness of 
association, no delusions, and no hallucinations.  The 
veteran's affect was appropriate and his insight and judgment 
were fair.  The veteran was assigned a GAF of 50.

The veteran underwent a third VA examination in July 2007 at 
which he reported having continued mood swings, despite his 
medication; and he reported depression and mania (episodes of 
energy and happiness and agitation, including sleep avoidance 
and eating) without medication.  The examiner indicated that 
the veteran was controlled by medication, which made his mood 
swings milder.  He had been married to his wife for 24 years, 
and described her as the boss, reporting that he relied on 
her for a lot.  It was noted they have three children and 
were raising two grand children in their house.  The veteran 
indicated that he goes out to dinner and visits his family 
with his wife, but he denied having any friends.  He denied 
any substance problems or suicide attempts.  The veteran wore 
a hat, a t-shirt, and shorts, and it was noted that his hair 
was unkempt under his hat and his mustache was untrimmed.  
The veteran arrived two hours early for his examination and 
he was cooperative and friendly and his affect was 
appropriate.  He was oriented to person, place, and time; and 
his thought processes were intact.  He did not have any 
delusions or hallucinations and he understood the outcome of 
his behavior.  No inappropriate behavior was noted.  The 
veteran reported some ritualistic behavior such as checking 
the stove and water before leaving the house, but he denied 
any panic attacks or suicidal or homicidal ideations.  The 
veteran was found to have fair impulse control and no 
episodes of violence, although he had threatened his neighbor 
due to loud music three months earlier.  Additionally it was 
noted that the veteran was getting road rage and confronting 
others, which had previously caused him to be taken off 
driving responsibility at work.  The veteran reported that he 
then got Social Security and retired.  The examiner assigned 
a GAF of 48 noting that it would be lower if not for the 
medication.  

As described above, the veteran's claims file contains VA 
treatment records from throughout the course of his appeal.  
While each individual record was not fully discussed, when 
taken as a whole, the treatment records mirrored the results 
found on the multiple VA examinations.  

Throughout the course of his appeal, the veteran's treatment 
records described bipolar disorder with no more than moderate 
symptoms.  The veteran has had the normal stresses of life, 
such as children going through separations (noted in July 
2003); his family having financial difficulty such as his 
wife losing her job; having children and grandchildren move 
home; having stress at work; worrying about the economy; and 
worrying about the Iraq war among others.  Nevertheless, the 
veteran has denied ever having suicidal or homicidal 
ideations, his judgment and insight have consistently been 
found to be fair, and his speech has routinely been natural, 
logical and coherent. The veteran has also been well-groomed 
at most treatment sessions and he has always been alert and 
oriented.

The medical evidence shows that the veteran has both 
occupational and social impairment as a result of his bipolar 
disorder.  However, the veteran's bipolar disorder has been 
consistently found to be moderate throughout much of his 
appeal.  Even when the bipolar disorder was not specifically 
described as moderate, the veteran's GAF scores did not 
change from those assigned when it was specifically found to 
be moderate.  While the veteran no longer works, this is 
largely due to non-service connected physical disabilities, 
as even though he would have irritability due to his bipolar 
disorder at work, he did not cease working until the physical 
ailments rendered him no longer able to complete the 
requirements of the job.  Additionally, while the veteran 
describes himself as a loner without friends, he nevertheless 
has a strong family relationship.  He has been married to his 
wife for 25 years and they have had several children live 
with them throughout the course of this appeal and have taken 
custody of two grandchildren.  While there is no doubt that 
these situations, and financial struggles, could create added 
stress and anxiety that alone does not justify a rating in 
excess of 50 percent for bipolar disorder.

In the Joint Motion, the veteran's representative questioned 
how the veteran's GAF score could drop from 80/85 to 48 while 
the veteran maintained the same 50 percent disability rating.  
However, this is more a reflection that the veteran's initial 
rating at the beginning of his appeal period was too high, 
rather than showing that his bipolar disorder is presently 
underrated.  The veteran's symptoms from throughout the 
course of his appeal show that while the veteran's bipolar 
disorder clearly affected his life, it was not totally 
disabling and it did not cause deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.  The veteran has a good family life.  He has been 
married to the same woman for roughly 25 years and they have 
several children and grandchildren who have lived at home at 
various times during the course of this appeal.  The veteran 
did retire from work once he received SSA disability, but 
this was largely caused by his numerous physical ailments, as 
the veteran was able to work for many years with his bipolar 
disorder, even working double shifts, six days per week, 
prior to the onset of his physical problems.  

While a GAF score between 41-50 is assigned for either 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or for any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); it is noted that the higher 
the score, the milder the symptomatology.  Thus, the GAF of 
48 is on the milder side of that rating.  Additionally, the 
GAF score is merely a snap shot of the veteran's condition on 
a single day throughout the course of his appeal.  As such, 
while the veteran received a single GAF score of 48, he 
received numerous GAF scores of 51, which is assigned for 
either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or for 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
As such, the veteran was consistently assigned GAF scores 
that were consistent with moderate symptoms they are taken as 
more representative of the veteran's condition than are a few 
lower scores.

Regardless of the GAF scores, the treatment records and VA 
examinations reports also fails to show the severity of 
symptomatology that is associated with a rating in excess of 
50 percent.  The record is void of any reports of suicidal 
ideation; and the veteran's speech has not been 
intermittently illogical, obscure, or irrelevant.  

The veteran has not complained of near-continuous panic; and, 
while the Joint Motion pointed out that the veteran 
complained about having depression 90 percent of the time, 
the treatment records fail to show that the veteran's 
depression affects his ability to function independently, 
appropriately and effectively; as even when depression was 
noted in the treatment records it was only of an intensity of 
5/10.  

The veteran has also been irritable at times, but he has not 
been shown to resort to violence at these times.  The veteran 
has not shown spatial disorientation; and while he 
occasionally has not shaved for treatment sessions or has 
been noted to have unkempt hair (such as at his VA 
examination in July 2007), the veteran was frequently found 
to be well groomed (such as at his VA treatment session in 
February 2007), and his hygiene has not been questioned.  
Additionally, while the veteran at one point complained about 
obsessional rituals, they were never shown to be of such 
severity that they would interfere with his routine 
activities.

The Joint Motion also pointed out that the veteran reported 
not liking to associate with people.  Nevertheless, the 
veteran has remained married to his wife for 25 years, he has 
three children and several grandchildren, most of whom have 
lived with the veteran and his wife during the course of his 
appeal; and the veteran has reported at several treatment 
sessions that taking care of his grandchildren has kept him 
quite busy.  Furthermore, while the veteran had a somewhat 
tumultuous experience at work, he reported that his boss 
understood him, and he appears to have had a good 
relationship with at least one of his bosses.  The Joint 
Motion also notes that the veteran lost a lot of weight; but 
there is no indication in the medical evidence that the 
veteran was malnourished or that medical intervention was 
needed on account of the weight loss.  

That the veteran's bipolar disorder impairs his life is not 
in dispute.  However, his symptoms are simply not of the 
severity to warrant a rating in excess of 50 percent.  The 
examiner at the last examination indicated that the veteran's 
symptoms would be more severe if his medication was not 
working, but the veteran's rating is based in part on the 
ability of medication to stabilize the impact of his 
disorder.  

Therefore, while the veteran's condition may have 
deteriorated somewhat from the initiation of his claim, his 
symptoms are not of the severity necessary for a 70 percent 
rating.  As such, the veteran's claim is denied. 

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2006, informing him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  The letter 
also informed the veteran how disability ratings and 
effective dates were calculated. 

The Board acknowledges that the VCAA letter sent to the 
veteran in August 2006 does not meet all the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, thereby creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the statement of the case in August 2000 
provided the veteran with notice of the rating criteria for 
rating a bipolar disorder; and the veteran's claim was 
readjudicated following provision of this information.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  
Additionally, the Joint Motion for remand based an argument 
around the rating criteria, demonstrating that at the very 
least, the veteran's representative had actual knowledge of 
what was needed to support the veteran's claim.

As such, any notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.  

VA treatment records have been obtained; as have SSA records 
and several letters from the veteran's former employer.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO and he was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.





ORDER

A rating in excess of 50 percent for a bipolar disorder is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


